EXHIBIT 10.4

Stock Option Agreement

Pursuant To

The Hain Celestial Group, Inc. Amended and Restated

2002 Long Term Incentive and Stock Award Plan

 

(A)      Optionee:    __________________________    Employee ID _________ (B)   
Grant Date:       (C)    Shares:    __________________________    (D)   
Vesting Schedule:    _____________          _____________          _____________
         _____________    (E)    Expiration Date:       (F)    Exercise Price:
   $_____________    (G)    Option Type:    Non Qualified Stock Option (NQSO)   

The Hain Celestial Group, Inc. (“Company”) has granted you an option to purchase
the number of shares of Common Stock of the Company shown in item (C) above (the
“Shares”) at the Exercise Price per share shown in item (F) above. This option
is subject to the terms of the Company’s Amended and Restated 2002 Long Term
Incentive and Stock Award Plan (“Plan”) and to the terms and conditions set
forth in this Stock Option Agreement under the Plan (“Agreement”). Unless
otherwise defined herein, capitalized terms shall have the meanings assigned to
them in the Plan.

The details of your option are as follows:

 

1. Term:

The term of this option commences on the Grant Date shown in item (B) above and,
unless it expires earlier due to your termination of service as provided in
Section 4 below, the option will expire at the close of business on the
Expiration Date shown in item (E) above.



--------------------------------------------------------------------------------

2. Exercise Schedule:

 

  (a) This option will vest and become exercisable in installments on the
schedule indicated in item (D) above.

 

  (b) However, if one or more of the following events occurs:

 

  (i) any merger, consolidation, recapitalization, reorganization, acquisition
or other business combination involving the Company, other than (A) any
transaction in which the Company is the surviving entity and the holders of the
outstanding voting securities of the Company immediately prior to the
transaction receive or retain securities representing more than 50% of the
voting power of all of the securities of the Company outstanding immediately
after the transaction (with each holder’s voting power relative to other holders
remaining substantially unchanged) or (B) any transaction the purpose of which
is to change the jurisdiction of organization of the Company and in which
outstanding options under the Plan are assumed by the surviving entity or
replaced with comparable options, as determined by the Committee, or

 

  (ii) any person, group or entity is or becomes the beneficial owner, directly
or indirectly, of 50% or more of the voting power of all of the then-outstanding
securities of the Company, or

 

  (iii) the sale, transfer or other disposition of all or substantially all of
the assets of the Company, or the approval by the stockholders of the Company of
a plan of complete liquidation,

then any portion of the option which has not yet vested and become exercisable
shall, immediately prior to the record date for distribution with respect to
such event, or if there is no such record date, then immediately prior to such
event, become immediately vested and exercisable.

 

  (c) If your service is terminated by the Company without “cause” (as defined
in Section 4(c) below), due to your death, or due to your disability (as defined
in Section 22(e)(3) of the Code), then any portion of the option which has not
yet vested shall become immediately vested and exercisable in full.

 

  (d) If you elect to terminate your service on or after the earliest date upon
which you are eligible for social security retirement benefits (such a
termination, “Retirement”), then any portion of the option which has not yet
vested shall become immediately vested and exercisable in full.

 

-2-



--------------------------------------------------------------------------------

3. Limitation on Incentive Stock Options:

If this option is intended to be treated as an incentive stock option as defined
in Section 422 of the Code (see item (G) above), then to the extent that the
aggregate fair market value (determined at the time of grant) of shares of the
Company with respect to which incentive stock options are exercisable for the
first time by you during any calendar year under all plans of the Company or its
parent or subsidiary corporations exceeds $100,000, the options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as nonqualified stock options. It should be understood
that there is no assurance that this option will, in fact, be treated as an
incentive stock option.

 

4. Accelerated Termination of Option Term:

 

  (a) Termination of Service Other Than for Cause. Except as set forth in
Section 4(b), if, prior to the Expiration Date of the option, your service is
terminated for any reason other than due to termination of your service for
“cause” (as defined in Section 4(c) below) you (or after your death, your estate
or designated beneficiary) can exercise the portion, if any, of the option that
was vested and exercisable at the time of such termination for three months
following the termination (or six months in the case of termination due to your
death), but in no event beyond the Expiration Date. Any portion of the option
that is either not exercisable at the time of termination or which is not
exercised by the end of the three month period after termination (or six month
period in the case of termination due to your death) will automatically
terminate and be forfeited. Unless otherwise determined by the Committee, no
further vesting will occur after your termination of service for any reason.
Notwithstanding the foregoing, special exercise provisions will apply (in
accordance with Section 5(d)) if your death occurs within ninety (90) days
before the Expiration Date and your estate or designated beneficiary does not
elect to exercise your vested options on or before the first business day
immediately preceding the Expiration Date.

 

  (b) Termination Without Cause. If, prior to the Expiration Date of the option,
your service is terminated as a result of your Retirement or by the Company
without “cause” (as defined in Section 4(c) below), then any unvested portion of
your option shall become vested and exercisable in accordance with Section 2(c)
or 2(d), as applicable. In addition, your option shall remain exercisable for
the remaining term of the option through the Expiration Date.

 

  (c) Termination for Cause. If, prior to the Expiration Date of the option,
your service is terminated for cause, any unvested portion of the option will
immediately terminate and be forfeited; thereafter you will have three months
following such termination to exercise the vested portion of your option. Any
portion of your vested option which is not exercised by the end of this three
month period will automatically terminate and be forfeited. For purposes of this
Agreement, your service may be terminated for “cause” if it is determined, in
good faith, that there has been continued gross neglect or material failure in
the performance of your duties and obligations to the Company or willful and
malicious misconduct on your part in connection with the performance of your
duties, including, but not limited to, criminal acts, acts of malfeasance,
dishonesty, or willful neglect in the performance of your duties or other acts
that adversely affect the business of the Company.

 

-3-



--------------------------------------------------------------------------------

  (d) Death after Termination of Service. If you die after your service has
terminated and at a time when all or a portion of the option remains
exercisable, your estate or designated beneficiary can exercise that portion of
the option that remains exercisable for six months following your death (but not
beyond the Expiration Date). Any portion of the option that is not exercised by
the end of the six month period will automatically terminate and be forfeited.
Notwithstanding the foregoing, special exercise provisions will apply (in
accordance with Section 5(d)) if your death occurs within ninety (90) days
before the Expiration Date and your estate or designated beneficiary does not
elect to exercise your options on or before the first business day immediately
preceding the Expiration Date.

 

  (e) Service. For purposes of this Agreement, you will be treated as continuing
to provide “service” as long as you are an employee or consultant of the Company
or one or more of its Subsidiaries, and you will be treated as a consultant for
so long as you are actively rendering consulting services on a periodic basis to
the Company or one or more of its Subsidiaries.

 

5. Manner of Exercising Option:

 

  (a) In order to exercise this option with respect to all or any part of the
Shares for which this option is at the time exercisable, you (or in the case of
exercise after your death, your executor, administrator, heir or beneficiary, as
the case may be) must take the following actions:

 

  (i) provide the Chief Financial Officer of the Company with written notice on
a form approved by the Committee of such exercise, specifying the number of
Shares with respect to which the option is being exercised, or (b) provide the
Chief Financial Officer of the Company or such third party involved in
administering the Plan as the Company may designate from time to time with
electronic notice of such exercise, specifying the number of Shares with respect
to which the option is being exercised.

 

  (ii)

pay the Exercise Price for the purchased Shares in one or more of the following
alternative forms: (A) full payment in cash or by check payable to the Company’s
order; (B) full payment in shares of Common Stock of the Company held for at
least six months and valued at fair market value on the exercise date; (C) full
payment in combination of shares of Common Stock of the Company held for at
least six months and valued at fair market value on the exercise date and cash
or check payable to the Company’s order; or (D) to the extent the Committee
expressly authorizes payment effected as a “cashless exercise” through a
broker-dealer sale and remittance procedure

 

-4-



--------------------------------------------------------------------------------

 

pursuant to which you (I) will provide irrevocable written instructions to the
designated broker-dealer to effect the immediate sale of the purchased shares
and remit to the Company, out of the sale proceeds, an amount equal to the
aggregate Exercise Price payable for the purchased shares plus all applicable
Federal, State and local income and employment taxes required to be withheld by
the Company by reason of such purchase and (II) will provide written directives
to the Company to deliver the certificates for the purchased shares directly to
such broker-dealer, and

 

  (iii) furnish to the Company appropriate documentation that the person or
persons exercising the option, if other than you, have the right to exercise
this option.

 

  (b) In no event may this option be exercised for any fractional share.

 

  (c) You hereby agree to make appropriate arrangements with the Company or
subsidiary thereof by which you are employed or retained for the satisfaction of
all Federal, State or local income tax withholding requirements and Federal
social security employee tax requirements applicable to the exercise of this
option.

 

  (d) Notwithstanding anything in this Agreement to the contrary, in the event
of your death within ninety (90) days before the Expiration Date, if your estate
or designated beneficiary does not exercise your vested options, then, provided
the exercise price of your vested options is less than the then fair market
value of the Common Stock on the first business day immediately preceding the
Expiration Date, then your estate or designated beneficiary will be deemed to
have exercised the vested options on such date and given permission to the
Company to effectuate a “cashless exercise” through a broker-dealer sale
procedure pursuant to which a broker selected by the Company will be provided
irrevocable written instructions to effect the immediate sale of all of the
shares underlying these options and remit to the Company, out of the sale
proceeds, an amount equal to the aggregate Exercise Price payable for the
purchased shares plus all applicable Federal, State and local income and
employment taxes required to be withheld by the Company by reason of such
purchase. The remaining sales proceeds will be transferred to your estate or
beneficiary, as applicable.

 

6. Transferability:

 

  (a) Nontransferability for Incentive Stock Options. If this option is intended
to be an incentive stock option (see item (G) above), then the option may not be
assigned or otherwise transferred in any manner other than by will or by the
laws of descent and distribution (except pursuant to a beneficiary designation),
and it may be exercised during your lifetime only by you.

 

  (b)

Limited Transferability for Nonqualified Stock Options. If this option is
intended to be a nonqualified stock option (see item (G) above), then this
option may be assigned or otherwise transferred by you in the following
circumstances: (i) by will or the

 

-5-



--------------------------------------------------------------------------------

 

laws of descent and distribution; (ii) by valid beneficiary designation taking
effect at death made in accordance with procedures established by the Board of
Directors of the Company or any committee thereof; or (iii) by gift to members
of your immediate family. Any option held by a transferee will continue to be
subject to the same terms and conditions that were applicable to the option
immediately prior to the transfer, except that the option will be transferable
by the transferee only by will or the laws of descent and distribution and may
be exercised only by the transferee. For purposes of the above, “immediate
family” means your children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brother and sisters), nieces,
nephews, in-laws, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which these persons have
more than 50% of the beneficial ownership, a foundation in which you or these
persons control the management of assets, and any other entity in which you or
these persons own more than 50% of the voting interests. In addition, any
transfer of your nonqualified stock option to an immediate family member is
subject to the following conditions:

 

  •  

you must immediately provide notice to the Company of such transfer and provide
such information about the transferee as the Company may request (including, but
not limited to, name of transferee, address of transferee, and taxpayer
identification number);

 

  •  

the transferee may not make any subsequent transfer (except by will or the laws
of descent and distribution);

 

  •  

any Shares issued to a transferee upon exercise may bear such legends as deemed
appropriate by the Company;

 

  •  

the Company has no obligation to deliver any Shares following an exercise until
all applicable withholding taxes are satisfied;

 

  •  

you agree to deliver a copy of this Agreement, including any amendments thereto,
to the transferee.

 

7. Privilege of Stock Ownership:

You will not have any rights of a shareholder with respect to the Shares until
you have exercised the option, paid the Exercise Price and been issued a stock
certificate for the purchased shares.

 

8. Notices:

Any notice required to be given or delivered to the Company under the terms of
this Agreement will be in writing and addressed to the Company in care of its
Chief Financial Officer at its corporate offices or delivered electronically as
describe in Section 8(a) hereto. Any notice required to be given or delivered to
you will be in writing and addressed to you at the address indicated below

 

-6-



--------------------------------------------------------------------------------

your signature line herein, or at the e-mail address, if any, provided for you
by the Company. All notices will be deemed to be given or delivered upon
personal delivery, electronic delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified. In addition, the
Company may prescribe or permit other forms of notice (including, but not
limited to electronic methods and overnight delivery services) for the provision
of any notice that is required to be given or delivered pursuant to this
Agreement.

 

  (a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Agreement, the Plan’s
prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to you electronically. In addition, you may
deliver electronically the Notice to the Chief Financial Officer of the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

 

  (b) Consent to Electronic Delivery. You acknowledge that you have read
Section 8(a) of this Agreement and consents to the electronic delivery of the
Plan documents and the Notice, as described in Section 8(a). You acknowledge
that you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing. You further acknowledge that you will be provided with a paper copy of
any documents if the attempted electronic delivery of such documents fails.
Similarly, you understand that you must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. You may revoke your consent to the
electronic delivery of documents described in Section 8(a) or may change the
electronic mail address to which such documents are to be delivered (if you have
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, you understand that you are not required to consent to
electronic delivery of documents described in Section 8(a).

 

9. Termination or Amendment.

The Board may terminate or amend the Plan or this Agreement at any time;
provided, however, that no such termination or amendment may adversely affect
your rights under this Agreement without your consent unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.

 

-7-



--------------------------------------------------------------------------------

10. Incorporation of Plan; Construction:

This Agreement and the option evidenced hereby are made and granted pursuant to
the Plan and are in all respects limited by and subject to the express terms and
provisions of the Plan. The terms of the Plan are incorporated herein by
reference. Any dispute regarding the interpretation of this Agreement will be
submitted to the Committee for resolution. The decision of the Committee will be
final, binding and conclusive.

 

The Hain Celestial Group, Inc. By:       NAME/TITLE Dated:    

I hereby agree to be bound by the terms and conditions of this Agreement and the
Plan.

 

By:     Dated:    

 

-8-